In an action to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), entered August 16, 1988, which granted the defendant’s motion to dismiss the complaint on the ground of res judicata.
Ordered that the order is affirmed, with costs.
Summary judgment was granted to the defendant in a prior action brought by the plaintiff to recover damages for breach of an employment contract (see, Reape v New York News, 122 AD2d 29). The plaintiff then brought the instant action to recover damages for fraud, alleging that he had been fraudulently induced to enter into the employment contract by the defendant’s contemporaneous representations concerning the meaning of an allegedly ambiguous term in the contract. The dispute over the meaning of that term was settled in the defendant’s favor in the prior action (see, Reape v New York News, supra, at 30). The instant action is therefore nothing more than an attempt to relitigate an issue which was finally determined in the prior action in the defendant’s favor. Thus, the present action was properly dismissed pursuant to the doctrine of res judicata (see, 9 Carmody-Wait 2d, NY Prac §§ 63:196, 63:201).
*288The plaintiffs present attempt to frame a cause of action sounding in fraud must fail in any event. The gravamen of the plaintiffs allegations sounds in breach of contract (see, Propoco, Inc. v Ostreicher, 134 AD2d 580, 581; Tesoro Petroleum Corp. v Holborn Oil Co., 108 AD2d 607). Eiber, J. P., Sullivan, Balletta and Miller, JJ., concur.